Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT In connection with the Quarterly Report of Patriot National Bancorp, Inc. (the “ Company ”) on Form10-Q for the period ended September 30, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “ Report ”), we, Kenneth T. Neilson and Christina L. Maier, the Chief Executive Officer and the Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. / s/ Kenneth T. Neilson Kenneth T. Neilson, Chief Executive Officer /s/ Christina L. Maier Christina L. Maier Chief Financial Officer November 14, 2014 A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. The foregoing certification is being furnished to the Securities and Exchange Commission and shall not be considered filed as part of the Report.
